Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. Applicant’s claims 1 – 18 are allowable, because prior art does not teach:
(Claim 1) a p-type impurity concentration at a third position is lower than a p- type impurity concentration at the first position and a p-type impurity concentration at the second position, wherein the third position is on the first imaginary line and disposed between the first position and the second position.
(Claim 3) wherein: the first trench includes a first side face and a first bottom face, and the second silicon carbide region is in contact with the first side face and the first bottom face, and the second trench includes a second side face and a second bottom face, and the second silicon carbide region is in contact with the second side face and the second bottom face, and the second silicon carbide region includes a first region and a second region, a depth of the first region becomes deeper in a direction toward the second trench from the first trench, and a depth of the second region becomes deeper in a direction toward the first trench from the second trench,
wherein, in the second silicon carbide region, a first concentration distribution of a p-type impurity on a first imaginary line extending in the second direction has a first concentration peak at a first position, and has a second concentration peak at a second position closer to the second trench than the first position.
(Claim 6)   wherein: the first electrode includes a first portion disposed in the first trench, and the first portion is in contact with the first silicon carbide region, the second silicon carbide region includes a first region and a second region, a depth of the first region becomes deeper in a direction toward the second trench from the first trench, and a depth of the second region becomes deeper in a direction toward the first trench from the second trench, and
in the second silicon carbide region, a first concentration distribution of a p-type impurity on a first imaginary line extending in the second direction has a first concentration peak at a first position, and has a second concentration peak at a second position closer to the second trench than the first position.
(Claim 7)  wherein: the first silicon carbide region includes a low concentration region, and a high concentration region disposed between the first plane and the low concentration region and having an n-type impurity concentration higher than the low concentration region, and the second silicon carbide region includes a first region and a second region, a depth of the first region becomes deeper in a direction toward the second trench from the first trench, and a depth of the second region becomes deeper in a direction toward the first trench from the second trench, wherein, in the second silicon carbide region, a first concentration distribution of a p-type impurity on a first imaginary line extending in the second direction has a first concentration peak at a first position, and has a second concentration peak at a second position closer to the second trench than the first position.  
(Claim 16) wherein, in the second silicon carbide region:

wherein the third position is on the first imaginary line and disposed between the first position and the second position. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Remarks
The examiner has reviewed prior art in light of applicant’s comments and amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887. The examiner can normally be reached 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
March 7, 2022